 1    DIEMER & WEI, LLP                           WILLKIE FARR & GALLAGHER LLP
      Kathryn S. Diemer (#133977)                 Matthew A. Feldman (pro hac vice)
 2    100 West San Fernando Street, Suite 555     Joseph G. Minias (pro hac vice)
      San Jose, CA 95113                          Daniel I. Forman (pro hac vice)
 3
      Telephone: (408) 971-6270                   787 Seventh Avenue
 4    Facsimile: (408) 971-6271                   New York, NY 10019-6099
      Email: kdiemer@diemerwei.com                Telephone: (212) 728-8000
 5                                                Facsimile: (212) 728-8111
                                                  Email: mfeldman@willkie.com
 6                                                       jminias@willkie.com
 7                                                       dforman@willkie.com

 8                                                Counsel for Ad Hoc Group of Subrogation
                                                  Claim Holders
 9

10                              UNITED STATES BANKRUPTCY COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
12
      In re:
13
                                                 Chapter 11
14                                               Bankr. Case No. 19-30088 (DM)
      PG&E CORPORATION,
                                                 (Jointly Administered)
15
               -and-
                                                 MOTION OF THE AD HOC GROUP OF
16                                               SUBROGATION CLAIM HOLDERS TO
      PACIFIC GAS AND ELECTRIC
17                                               TERMINATE THE DEBTORS’ EXCLUSIVE
      COMPANY,
                                                 PERIODS PURSUANT TO SECTION
                      Debtors.
18                                               1121(d)(1) OF THE BANKRUPTCY CODE

19    ☐ Affects PG&E Corporation                    Hearing Date and Time: August 13, 2019 at 9:30
      ☐ Affects Pacific Gas and Electric            a.m. (PT)
20                                                  Objection Deadline: August 6, 2019 at 4:00 p.m.
      Company
21     Affects both Debtors                        (PT)
                                                    Hearing Location: 450 Golden Gate Ave., San
22    * All papers shall be filed in the lead case, Francisco, CA, Courtroom 17
      No. 19-30088 (DM)                             Judge: Hon. Dennis Montali
23

24

25

26

27
28



     Case: 19-30088     Doc# 3147      Filed: 07/23/19    Entered: 07/23/19 10:56:24       Page 1 of
                                                   15
 1                                                          TABLE OF CONTENTS

 2                                                                                                                                                  Page

 3    PRELIMINARY STATEMENT ......................................................................................................... 1
 4    BACKGROUND ................................................................................................................................. 6
 5          A.        General Background .......................................................................................................... 6
 6          B.        Background to the Motion ................................................................................................. 6
 7    ARGUMENT ...................................................................................................................................... 7
 8     I.          Termination of Exclusivity is Appropriate in These Cases ................................................... 7
 9    NOTICE ............................................................................................................................................ 11
10    CONCLUSION ................................................................................................................................. 12
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                                i
     Case: 19-30088               Doc# 3147             Filed: 07/23/19              Entered: 07/23/19 10:56:24                        Page 2 of
                                                                    15
 1                                                    TABLE OF AUTHORITIES

 2   Cases                                                                                                                          Page(s)
 3
      In re Adelphia Commc’ns Corp.,
 4           352 B.R. 578 (Bankr. S.D.N.Y. 2006) .............................................................................7, 8

 5    In re Adelphia Commc’ns Corp.,
             336 B.R. 610 (Bankr. S.D.N.Y. 2006) .................................................................................8
 6
      In re Dow Corning Corp.,
 7
             208 B.R. 661 (Bankr. E.D. Mich. 1997) ..............................................................................8
 8
      In re Gibson & Cushman Dredging Corp.,
 9           101 B.R. 405 (E.D.N.Y. 1989) ............................................................................................7
10    United Sav. Ass’n of Tex. v. Timbers of Inwood Forest Assocs., Ltd. (In re Timbers of Inwood
11    Forest Assocs., Ltd.),
            808 F.2d 363 (5th Cir. 1987), aff’d, 484 U.S. 365 (1988) ...................................................7
12
      Statutes
13
     11 U.S.C. § 1121(d)(1) ...................................................................................................................7
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                            ii
     Case: 19-30088             Doc# 3147             Filed: 07/23/19            Entered: 07/23/19 10:56:24                      Page 3 of
                                                                  15
 1          The Ad Hoc Group of Subrogation Claim Holders (the “Ad Hoc Subrogation Group”) in

 2    the above-captioned chapter 11 cases of PG&E Corporation and Pacific Gas and Electric Company

 3    (together, “PG&E” or the “Debtors”), by its attorneys Willkie Farr & Gallagher LLP and Diemer

 4    & Wei, LLP, hereby submits this motion (the “Motion”) pursuant to section 1121(d)(1) of title 11

 5    of the United States Code (the “Bankruptcy Code”) for entry of an order, substantially in the form

 6    attached hereto as Exhibit A, terminating the Debtors’ exclusive periods to file and solicit

 7    acceptances of a proposed plan of reorganization (the “Exclusive Periods”). In support of the

 8    Motion, the Ad Hoc Subrogation Group1 respectfully represents as follows:

 9                                       PRELIMINARY STATEMENT

10          1.      At the May 22 hearing on the Debtors’ motion to extend the Exclusive Periods, the

11    Court invited parties that were committed to advancing these chapter 11 cases to submit proposed

12    plans of reorganization. Specifically, the Court said, “[t]he door is half open to the ad hoc

13    committee, the tort claimant committee, or any other party who believes there’s a way to come up

14    with a credible, potentially confirmable plan, other than what the debtors’ counsel may have.” May

15    22, 2019 Hr’g Tr. at 76:9-13. Since that hearing, the Ad Hoc Subrogation Group has worked

16    tirelessly to present the Court with a credible, confirmable plan (the “Subrogation Plan”), the key

17    terms of which are reflected in the term sheet attached hereto as Exhibit A. In light of the

18    Subrogation Plan’s numerous benefits discussed below, and the inability of the Debtors to

19    effectively use the Exclusive Periods to build consensus around a plan structure, the Ad Hoc

20    Subrogation Group submits that the Debtors’ Exclusive Periods should be terminated immediately

21    in order to enable the Ad Hoc Subrogation Group to file the Subrogation Plan.

22          2.      These cases were filed to address and resolve Wildfire Claims (as defined below).

23    This point is underscored by the fact that (except for the Bondholder Plan’s (as defined below)

24    contrived “impairment” of long term bond claims) both the Bondholder Plan and the Subrogation

25

26    1
            The Ad Hoc Subrogation Group is governed by a steering committee, which supports the relief requested
            herein. The steering committee of the Ad Hoc Subrogation Group collectively holds more than 85% of the
27          group’s aggregate Subrogation Claims (as defined below).
28

     Case: 19-30088       Doc# 3147        Filed: 07/23/19       Entered: 07/23/19 10:56:24            Page 4 of
                                                       15
 1    Plan propose to leave all other creditor classes unimpaired. Further, the Debtors have publicly

 2    acknowledged that such claims could exceed $30 billion.2 Holders of Subrogation Claims3 alone—

 3    the overwhelming majority of which are members of the Ad Hoc Subrogation Group—hold in

 4    excess of $20 billion of Wildfire Claims.4 By far, the two largest groups of creditors holding

 5    Wildfire Claims are the Ad Hoc Subrogation Group and the Official Committee of Tort Claimants

 6    (the “Tort Claimants Committee”). The Subrogation Plan is the only path forward that has

 7    garnered the support of at least one of these two critical constituencies, and the Ad Hoc

 8    Subrogation Group has spent considerable time and effort negotiating with the Tort Claimants

 9    Committee to push forward a joint plan (and will continue to do so).

10          3.       The Subrogation Plan not only incorporates a reasonable settlement of the total value

11    of all Subrogation Claims, but also preserves the ability of individual fire victims to assert their

12    claims against a well-funded trust and realize a full recovery on their claims.5 Admittedly, the

13
      2
            Declaration of Jason P. Wells in Support of First Day Motions and Related Relief [Docket No. 28], at p. 1.
14          (“PG&E’s potential liability with respect to the 2017 and 2018 Northern California wildfires could exceed $30
            billion, without taking into account potential punitive damages, fines and penalties or damages with respect to
15          ‘future claims.’”).
16    3
            “Subrogation Claims” are Wildfire Claims that include, but are not limited to, claims that arise from
            subrogation (whether such subrogation is contractual, equitable or statutory), assignment (whether such
17          assignment is contractual, equitable or statutory), or otherwise in connection with payments made or to be made
            by the applicable insurer to insured tort victims, and whether arising as a matter of state or federal law,
18          including, without limitation, Section 509 of the Bankruptcy Code. Insurers seek to recover the cost associated
            with claims it has paid to its affected customers, which in many cases results in the reimbursement of customer
19          paid deductibles associated with the loss. Subrogation helps keep rates low for customers and controls insurer
            claim costs.
20    4
            Holders of Subrogation Claims have reported approximately $18.5 billion of payments and policy reserves to
            the California Department of Insurance, which amount does not include estimated but not yet reserved future
21          payments, estimated or accrued interest and attorneys’ fees, all of which are recoverable under applicable law.
            As of September 2018, holders of Subrogation Claims had reported approximately $10 billion in direct incurred
22          losses resulting from the 2017 Northern California Wildfires. See http://www.insurance.ca.gov/0400-
            news/0100-press-releases/2018/upload/nr106Insuredlosses090618.pdf (reporting losses for Lake, Mendocino,
23          Napa, Nevada, Solano, Sonoma and Yuba). As of April 30, 2019, holders of Subrogation Claims had reported
            approximately $8.5 billion in direct incurred losses resulting from the 2018 Northern California Wildfires. See
24          http://www.insurance.ca.gov/0400-news/0100-press-releases/2019/upload/nr041-
            19InsuredLosses2018Wildfires050819.pdf (reporting losses for November 2018 wildfires).
25    5
            The Subrogation Plan contemplates that each individual fire victim will have the opportunity to realize a full
            recovery on his or her provable and compensable claim subject to the trust funding amount (including, for the
26          avoidance of doubt, reimbursement of any deductibles paid prior to receipt of insurance policy proceeds). The
            Ad Hoc Subrogation Group intends to continue to work with the representatives of the Tort Claimants
27          Committee and expects to file an amended term sheet that, in the judgment of the Ad Hoc Subrogation Group,
            provides for sufficient funding for a settlement trust in order to achieve this goal. While the Ad Hoc
28
                                                               2
     Case: 19-30088        Doc# 3147         Filed: 07/23/19        Entered: 07/23/19 10:56:24              Page 5 of
                                                         15
 1    major open issue in the Subrogation Plan is the total funding required for the individual fire

 2    victims’ trust, which will be resolved following further negotiations, or (only if necessary) a

 3    targeted estimation process that will address only the individual Wildfire Claims.

 4          4.       The Court is currently scheduled to hear this Motion concurrently with the two

 5    motions of the Ad Hoc Subrogation Group and Tort Claimants Committee to lift the stay.

 6    Terminating exclusivity to permit pursuit of the Subrogation Plan and lifting the stay to allow

 7    determination of the Debtors’ liability on account of the Tubbs fire in state court can work in

 8    tandem, on parallel paths, to resolve these cases on a fair, equitable and timely basis.6 In and of

 9    itself, lifting the stay to permit the prompt adjudication of liability for the Tubbs fire will remove a

10    major impediment to a negotiated, consensual resolution of these cases, whether or not exclusivity

11    is terminated. Similarly, if only exclusivity is terminated, the Subrogation Plan proposes a

12    reasonable settlement of Tubbs liability that could be approved through the plan confirmation

13    process. But lifting the stay and terminating exclusivity together will provide the best opportunity

14    to have these cases successfully resolved by the June 2020 deadline for participating in the

15    insurance wildfire fund and within a time frame that will expedite distributions to individual

16    wildfire victims.7

17

18          Subrogation Group continues to negotiate with the Tort Claimants Committee, the Subrogation Plan described
            herein is expected to provide recoveries up to a higher level than the Bondholder Plan. To the extent the
19          funding required for the settlement trust in order to pay victims impacts the plan’s feasibility, additional
            legislative or regulatory solutions may need to be explored and pursued.
20    6
            See Motion of the Ad Hoc Subrogation Group for Relief from the Automatic Stay [Docket No. 2863]. Various
            parties that filed responses to the Bondholders’ Motion (defined below) were supportive of terminating
21          exclusivity for a truly credible and potentially confirmable plan. Statement of the Official Committee of
            Unsecured Creditors Regarding the Ad Hoc Committee of Senior Unsecured Noteholders’ Motion to Terminate
22          the Debtors’ Exclusive Periods Pursuant to Section 1121(d)(1) of the Bankruptcy Code [Docket No. 3064], at
            p. 3-4 (“The Official Committee suggests that any other party that may wish to propose a plan for the Debtors
23          be granted similar relief if the Court determines, following notice and a hearing, that such party’s proposal
            constitutes a credible plan…”); Statement of BOKF, N.A. in Support of the Motion of the Ad Hoc Committee of
24          Senior Unsecured Noteholders to Terminate the Debtors’ Exclusivity Period [Docket No. 3061], at p. 4 (“In the
            event any other non-Debtor party wishes to file and propose a chapter 11 plan, it should only be permitted to do
25          so if it too can demonstrate that its proposed plan is real, credible and viable…”).
      7
            The Subrogation Plan is designed to work on a parallel path with Tubbs litigation (without being contingent on
26          its outcome), because it proposes a reasonable settlement of Tubbs liability. Nevertheless, it is critical to
            commence litigating the Tubbs issues now so that these cases do not return to square one in the event the
27          Subrogation Plan is not confirmed.
28
                                                               3
     Case: 19-30088        Doc# 3147         Filed: 07/23/19        Entered: 07/23/19 10:56:24             Page 6 of
                                                         15
 1          5.       Customer safety is a paramount concern for members of the Ad Hoc Subrogation

 2    Group. The Subrogation Plan term sheet includes specific provisions to ensure wildfire prevention

 3    and mitigation are a top priority for the reorganized PG&E. A majority of the directors will be

 4    appointed to help safeguard that appropriate investments are made in upgrades to PG&E’s

 5    transmission system, forest management and other efforts to reduce the risk and severity of future

 6    wildfires. In summary, the Subrogation Plan also:

 7               •   Provides for payment of Individual Wildfire Claims from a well-funded settlement
 8                   trust;

 9               •   Includes an expedited and efficient claim process for individuals to be paid based
10                   either on individual claim settlements with the trust or contingent upon proving their

11                   claims, to enable the individual wildfire victims to rebuild and move forward in their

12                   recovery;

13               •   Resolves Wildfire Subrogation Claims at an amount significantly less than full
14                   recovery to help expedite the bankruptcy proceedings;8

15               •   Converts a significant portion of all Wildfire Subrogation Claims into equity to
16                   strengthen the reorganized Debtors’ balance sheet and reduce the amount of new

17                   money (and substantial related costs) necessary for the Debtors to exit chapter 11;

18               •   Creates a strong balance sheet for the reorganized Debtors that allows the company to
19                   maintain an investment grade rating and positions the reorganized utility to

20                   (a) maintain compliance with state renewable energy standards, and (b) invest in

21                   requisite grid improvement and safety enhancement initiatives;

22
      8
23          The aggregate recovery on account of Subrogation Claims is a settlement and compromise solely for purposes
            of the Subrogation Plan. If the allowed amount of all Subrogation Claims were litigated, holders of
24          Subrogation Claims could and would assert claims in a substantially higher amount than the compromise
            amount proposed in the Subrogation Plan. Approximately $18.5 billion of payments and policy reserves have
25          been reported to the California Department of Insurance, which amount does not include estimated but not yet
            reserved future payments, estimated or accrued interest and attorneys’ fees, all of which are recoverable under
            applicable law, and would raise the total amount of Subrogation Claims to over $20 billion. Upon confirmation
26          of the Subrogation Plan, the compromised aggregate allowed claim will be binding on each individual class
            member and a binding allocation of the recovery among class members will be set forth in the Subrogation Plan
27          or a supplement thereto.
28
                                                               4
     Case: 19-30088       Doc# 3147         Filed: 07/23/19        Entered: 07/23/19 10:56:24             Page 7 of
                                                        15
 1                  •   Maintains rate neutrality for all of the Debtors’ customers;
 2                  •   Contributes approximately $5 billion to the proposed wildfire recovery fund for
 3                      future wildfire claims;

 4                  •   Strengthens and extends the relationship with the reorganized Debtors’ active
 5                      workforce;

 6                  •   Assumes the Debtors’ current retirement plan; and
 7                  •   Allocates more value to existing equity holders than any other option presently on
 8                      file.

 9             6.       The motion of the Ad Hoc Group of Senior Unsecured Noteholders to terminate

10    exclusivity, and their proposed term sheet, do nothing to move the needle on the key issue in this

11    case—the resolution of Wildfire Claims—because their plan, and satisfaction of a key condition

12    precedent to its confirmation, has no support from either of the two major Wildfire Claim

13    constituencies and depends on an unrealistically low cap for all Wildfire Claims.9 Further, that

14    plan (the “Bondholder Plan”) is deficient for all the reasons set forth in the Ad Hoc Subrogation

15    Group’s objection and response to the related motion.10 Moreover, the Subrogation Plan is superior

16    to the Bondholder Plan in many key areas. A chart comparing the two plans is below:

17        Issue                   Bondholder Plan                            Subrogation Plan
18        Subrogation             Up to $7.795 billion11                     $15.8 billion
          Claims Amount
19        Individual Claims       Up to $6.045 billion12                     Paid in full up to the trust funding
20        Amount                                                             amount
          Municipal Claims        $1 billion                                 $1 billion
21        Amount

22

23
      9
               Motion of the Ad Hoc Committee of Senior Unsecured Noteholders to Terminate the Debtors Exclusive Periods
24             Pursuant to Section 1121(d)(1) of the Bankruptcy Code [Docket No. 2741] (the “Bondholders’ Motion”).
      10
               See Objection and Response of the Ad Hoc Group of Subrogation Claim Holders to the Motion of the Ad Hoc
25
               Committee of Senior Unsecured Noteholders to Terminate the Debtors’ Exclusive Periods Pursuant to Section
               1121(d)(1) of the Bankruptcy Code [Docket No. 3062].
26
      11
               Excluding the potential 15% adjustment.
27    12
               Excluding the potential 15% adjustment and legal fees.
28
                                                                 5
     Case: 19-30088             Doc# 3147      Filed: 07/23/19          Entered: 07/23/19 10:56:24        Page 8 of
                                                           15
 1     Treatment of          Long term unsecured notes             Reinstated or refinanced (without
       Existing Funded       exchanged for replacement             security or priority over future
 2     Debt                  secured notes with claim priority     wildfire victims and other
                             over future wildfire victims and      unsecured creditors)
 3
                             other unsecured creditors
 4
       Contribution to the $5 billion                              $5 billion
 5     Wildfire Recovery
       Fund
 6
            7.      Accordingly, the Ad Hoc Subrogation Group respectfully requests that the Court
 7
      terminate exclusivity in its favor and enter the order attached hereto as Exhibit B, so that the Ad
 8
      Hoc Subrogation Group may prosecute the Subrogation Plan.
 9
                                               BACKGROUND
10
     A.     General Background
11
            8.      On January 29, 2019, PG&E Corporation and Pacific Gas and Electric Company (the
12
      “Utility”), as debtors and debtors in possession, commenced these voluntary cases under chapter 11
13
      of the Bankruptcy Code.
14
            9.      The Ad Hoc Subrogation Group’s membership and collective holdings of claims and
15
      interests are disclosed in the Third Amended Verified Statement of the Ad Hoc Group of
16
      Subrogation Claim Holders Pursuant to Bankruptcy Rule 2019 [Docket No. 3020], as may be
17
      amended from time to time.
18
     B.     Background to the Motion
19
            10.     On May 1, 2019, the Debtors filed a motion seeking their first extension of the
20
      exclusive period to file a plan of reorganization to November 29, 2019 and the exclusive period to
21
      solicit acceptances of their plan to January 28, 2020 [Docket No. 1797] (the “Exclusivity
22
      Extension Motion”). On May 22, 2019, this Court held a hearing on the Exclusivity Extension
23
      Motion and over certain objections, granted the Debtors an extension of the exclusive right to file a
24
      plan until September 26, 2019 and the exclusive right to seek acceptances for such plan until
25
      November 26, 2019.
26
            11.     On June 25, 2019, the Ad Hoc Group of Senior Unsecured Noteholders filed the
27

28
                                                         6
     Case: 19-30088      Doc# 3147       Filed: 07/23/19     Entered: 07/23/19 10:56:24        Page 9 of
                                                     15
 1    Bondholders’ Motion. On July 18, the Ad Hoc Subrogation Group filed an objection to that

 2    motion. There, the Ad Hoc Subrogation Group explained why the Bondholder Plan is neither

 3    credible nor confirmable, and noted that it was working towards presenting its own plan which

 4    would satisfy this Court’s “credible and potentially confirmable” standard and would “(a) allow

 5    individual wildfire victims to elect to settle their claims promptly or proceed to litigate and

 6    ultimately recover the compensable value of their claims from a well-funded trust; (b) settle

 7    Subrogation Claims at a reasonable level; and (c) provide existing equity with the exclusive

 8    opportunity to participate in a rights offering to recapitalize the Debtors.”13

 9                                                  ARGUMENT

10   I.     Termination of Exclusivity is Appropriate in These Cases

11          12.     The time has come for this Court to terminate exclusivity for a viable plan. Section

12    1121 of the Bankruptcy Code provides that the court “may for cause reduce or increase” periods

13    during which the Debtors enjoy the exclusive right to file and solicit acceptances of a plan. 11

14    U.S.C. § 1121(d)(1); In re Gibson & Cushman Dredging Corp., 101 B.R. 405, 409 (E.D.N.Y.

15    1989) (intention of section 1121 is to “cure the prior practice that gave debtors undue bargaining

16    leverage to delay and thereby force a settlement out of otherwise unwilling creditors” (internal

17    quotations omitted)); United Sav. Ass’n of Tex. v. Timbers of Inwood Forest Assocs., Ltd. (In re

18    Timbers of Inwood Forest Assocs., Ltd.), 808 F.2d 363, 372 (5th Cir. 1987) (“Section 1121 was

19    designed, and should be faithfully interpreted, to limit the delay that makes creditors the hostages

20    of Chapter 11 debtors”), aff’d, 484 U.S. 365 (1988).

21          13.     The Bankruptcy Code does not define “cause,” and the determination of cause is a

22    fact-specific inquiry. In re Adelphia Commc’ns Corp., 352 B.R. 578, 586-87 (Bankr. S.D.N.Y.

23    2006). While the Bankruptcy Code is silent as to what constitutes cause for extending or

24    terminating exclusivity, the courts have identified nine factors for consideration: (1) the size and

25

26    13
            See Objection and Response of the Ad Hoc Group of Subrogation Claim Holders to the Motion of the Ad Hoc
            Committee of Senior Unsecured Noteholders to Terminate the Debtors’ Exclusive Periods Pursuant to Section
27          1121(d)(1) of the Bankruptcy Code [Docket No. 3062], at p. 3.
28
                                                             7
     Case: 19-30088        Doc# 3147        Filed: 07/23/19       Entered: 07/23/19 10:56:24           Page 10
                                                      of 15
 1   complexity of the case; (2) the necessity for sufficient time to permit the debtor to negotiate a plan

 2   of reorganization and prepare adequate information; (3) the existence of good faith progress toward

 3   reorganization; (4) the fact that the debtor is paying its bills as they become due; (5) whether the

 4   debtor has demonstrated reasonable prospects for filing a viable plan; (6) whether the debtor has

 5   made progress in negotiations with its creditors; (7) the amount of time which has elapsed in the

 6   case; (8) whether the debtor is seeking an extension of exclusivity in order to pressure creditors to

 7   submit to the debtor’s reorganization demands; and (9) whether an unresolved contingency exists.

 8   Adelphia, 352 B.R. at 586-87 (citing In re Dow Corning Corp., 208 B.R. 661, 664-65 (Bankr. E.D.

 9   Mich. 1997); In re Adelphia Commc’ns Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006) (Gerber,

10   J.), aff’d, 342 B.R. 122 (S.D.N.Y. 2006) (Scheindlin, J.)).

11         14.     Importantly, as noted by the court in Dow Corning, “[w]hen the Court is determining

12   whether to terminate a debtor’s exclusivity, the primary consideration should be whether or not

13   doing so would facilitate moving the case forward.” 208 B.R. at 670 (emphasis added). Notably,

14   this determination is one of practicality, which can override a mere “toting up of the factors.” Id.

15   Terminating exclusivity to move the case forward is the overriding factor here, both because of the

16   June 2020 deadline for participating in the wildfire fund, and the inability of wildfire victims to

17   receive adequate compensation until a plan is confirmed.

18         15.     Here, other factors also weigh in favor of terminating exclusivity to accelerate

19   progress towards plan consummation before the June 2020 deadline. While the case is complex,

20   these cases have unique and significant time exigencies. After over six months, the Debtors have

21   reached a settlement with only a relatively small subset of all wildfire claimants, and no meaningful

22   progress toward settlement or resolution with the remaining creditors in these cases whose claims

23   need to be impaired. It is precisely this lack of progress and engagement that has necessitated the

24   Ad Hoc Subrogation Group to seek the relief proposed herein. Without significant cooperation

25   with the Wildfire Claim holders, any plan proposed by the Debtors would be illusory. Furthermore,

26   termination of exclusivity is required because the Debtors failed to demonstrate urgency in utilizing
27   their exclusive periods to negotiate a plan in earnest (factors 2, 3 and 6), and to this point the

28
                                                         8
     Case: 19-30088      Doc# 3147       Filed: 07/23/19      Entered: 07/23/19 10:56:24         Page 11
                                                   of 15
 1   Debtors have failed to demonstrate a reasonable prospect for filing a viable plan (factor 5).

 2         16.      The Ad Hoc Subrogation Group has designed a plan that holders of Subrogation

 3   Claims will support, and constructively proposes a procedure whereby individuals with Wildfire

 4   Claims have the opportunity to realize a full recovery on their compensable claims. It is fully

 5   expected that the trust funding amount in the Subrogation Plan will significantly exceed the

 6   distributable amount for individual Wildfire Claims in the Bondholder Plan, which makes it more

 7   likely that the relevant condition to confirmation will be satisfied in the case of the Subrogation

 8   Plan. Moreover, through equitizing a significant portion of the Subrogation Claims, the Ad Hoc

 9   Subrogation Group has the resources to provide the necessary financing to render the Subrogation

10   Plan both credible and confirmable.

11         17.      Features of the Subrogation Plan include (a) reinstatement or refinancing of all

12   funded debt claims; (b) establishment of a sufficiently funded claims resolution trust to satisfy the

13   claims of individual wildfire claimants; (c) equitization of 90% of the aggregate allowed

14   Subrogation Claims; (d) the option for existing equity holders, if they timely choose to support the

15   plan, to invest in the reorganized company through a rights offering;14 (e) payment in full, or

16   reinstatement of, general unsecured claims; (f) a balance sheet upon emergence that allows the

17   reorganized Debtors to maintain an investment grade rating, and will position the reorganized

18   Utility to continue its compliance with state renewable energy standards and invest in requisite grid

19   improvement and safety enhancement initiatives; (g) the assumption of the Debtors’ existing

20   retirement plan; and (h) rate neutrality for the reorganized Debtors’ customers.

21         18.      All stakeholders stand to benefit from the Subrogation Plan, which gives these

22   chapter 11 cases a viable path towards confirmation and emergence. Specifically:

23                  •        Current individual holders of Wildfire Claims will be able to recover quickly
24                           from a settlement trust funded with sufficient consideration to pay such

25

26   14
           If existing equity holders decline to participate in the rights offering, the Ad Hoc Subrogation Group is
           confident it will either (a) find other parties willing to participate, including existing stakeholders and/or outside
27         parties, or (b) eliminate the need for further capital through additional sources of funding.
28
                                                                 9
     Case: 19-30088        Doc# 3147          Filed: 07/23/19         Entered: 07/23/19 10:56:24                Page 12
                                                        of 15
 1                          claims;

 2                 •        Future victims of wildfires will be able to look to the new proposed wildfire
 3                          recovery fund and take advantage of the $5 billion contributed under the

 4                          Subrogation Plan;

 5                 •        Current holders of funded debt against the company will be reinstated against
 6                          an investment grade issuer;

 7                 •        The Utility’s customers will not suffer a net rate increase, and will benefit
 8                          from a safer and more reliable network in line with the state’s renewable

 9                          energy standards; and

10                 •        The Debtors’ employees’ and retirees’ jobs and benefits will be preserved.
11         19.     The cornerstone of the Subrogation Plan is the willingness of holders of Subrogation

12   Wildfire Claims to equitize their voluntarily reduced claims in exchange for mandatory convertible

13   preferred equity (“MCP”).15 The MCP structure ensures the Subrogation Plan’s feasibility, as it

14   minimizes the Debtors’ need to raise significant amounts of cash to emerge from chapter 11.

15   Another chief benefit of the MCP structure is that objections to the plan based on enterprise value

16   will be blunted because the Court will have the benefit of the market, not just experts, to help

17   determine the value of the MCP issued under the Subrogation Plan.

18         20.     This Motion is being filed on a date of great uncertainty in these cases. The

19   Bondholders’ Motion, the two lift stay motions relating to the Tubbs fire, and the Debtors’ motion

20   to estimate are all likely to be heard either before or concurrently with this Motion. In any potential

21   set of outcomes, however, granting this Motion so that the Subrogation Plan, the most credible and

22   potentially confirmable plan yet proposed, can be pursued will move these cases forward and put

23   these cases on a viable path to an early resolution. For the reasons set forth herein, the Ad Hoc

24   Subrogation Group respectfully requests that this Court enter the order attached hereto as Exhibit B

25
     15
           The MCP in the Subrogation Plan has been successfully implemented before. It was inspired by preferred
26         equity with similar features in the 2013 bankruptcy of American Airlines. See Disclosure Statement for
           Debtors’ Second Amended Join Chapter 11 Plan, In re AMR Corp., No. 11-15463 (SHL) (Bankr. S.D.N.Y.
27         June 5, 2013) [Docket No. 8591], at p. 11-14.
28
                                                           10
     Case: 19-30088       Doc# 3147        Filed: 07/23/19       Entered: 07/23/19 10:56:24            Page 13
                                                     of 15
 1   and permit the Ad Hoc Subrogation Group to file and solicit acceptances of the Subrogation Plan.

 2                                                NOTICE

 3         21.     Notice of this Response will be provided to (a) counsel to the Debtors; (b) the Office

 4   of the U.S. Trustee for Region 17 (Attn: Andrew R. Vara, Esq. and Timothy Laffredi, Esq.);

 5   (c) counsel to the Official Committee of Unsecured Creditors (d) counsel to the Tort Claimants

 6   Committee; (e) the Securities and Exchange Commission; (f) the Internal Revenue Service; (g) the

 7   Office of the California Attorney General; (h) the California Public Utilities Commission; (i) the

 8   Nuclear Regulatory Commission; (j) the Federal Regulatory Commission; (k) the Office of the

 9   United States Attorney for the Northern District of California; (l) counsel for the agent under the

10   Debtors’ debtor in possession financing facility; and (m) those persons who have formally appeared

11   in these chapter 11 cases and requested service pursuant to Bankruptcy Rule 2002. The Ad Hoc

12   Subrogation Group respectfully submits that no further notice is required.

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       11
     Case: 19-30088      Doc# 3147      Filed: 07/23/19     Entered: 07/23/19 10:56:24        Page 14
                                                  of 15
 1                                             CONCLUSION

 2                 WHEREFORE, the Ad Hoc Subrogation Group requests that the Court grant the

 3   relief set forth in the proposed order attached as Exhibit B, or otherwise as is just and proper.

 4   Dated: July 23, 2019

 5
                                         WILLKIE FARR & GALLAGHER LLP
 6
                                         /s/ Matthew A. Feldman
 7
                                         Matthew A. Feldman (pro hac vice)
 8                                       Joseph G. Minias (pro hac vice)
                                         Daniel I. Forman (pro hac vice)
 9                                       787 Seventh Avenue
                                         New York, NY 10019-6099
10                                       Telephone: (212) 728-8000
                                         Facsimile: (212) 728-8111
11
                                         Email: mfeldman@willkie.com
12                                                jminias@willkie.com
                                                  dforman@willkie.com
13

14
                                         DIEMER & WEI, LLP
15
                                         Kathryn S. Diemer (#133977)
16                                       100 West San Fernando Street, Suite 555
                                         San Jose, CA 95113
17                                       Telephone: (408) 971-6270
                                         Facsimile: (408) 971-6271
18                                       Email: kdiemer@diemerwei.com
19
                                         Counsel for Ad Hoc Group of Subrogation Claim Holders
20

21

22

23

24

25

26
27

28
                                                        12
     Case: 19-30088      Doc# 3147       Filed: 07/23/19     Entered: 07/23/19 10:56:24        Page 15
                                                   of 15
